The following opinion was filed October 26, 1909:
Winslow, 0. J.
The respondent’s first claim in support of the judgment is that as a matter of law the plaintiff, while riding’ upon the engine, was a trespasser. We cannot agree with this contention. The weight of authority is to-the effect that had he .been' riding in the caboose or a passenger car he would have been a co^employee with the train crew and the telegraph operator. His contract for transportation was a part of his contract of service, and while being-transported in the cars of the company in the necessary transaction of his duty as pumper he was as much in the service of the company as when he was engaged in operating one of the pumping engines. The authorities to this effect are quite numerous and fairly unanimous. They will be-found collated in the opinion of Judge LuRton in Louisville & N. 22. Co. v. Sluber, 108 Fed. 934, 48 C. C. A. 149, 54 L. R. A. 696. In order to perform his duties at the two-stations the plaintiff was required to make the trips back and forth each day, and was expected and really obliged to make the trips on the cars of the company. He was serving the company as fully and completely while he was riding-from one station to the other in order that he might operate-the pump at the latter station as he was - while he was actually operating the pump. In the case of Ewald v. C. & N. W. R. Co. 10 Wis. 420, 36 N. W. 12, 501, this court held that an engine wiper while going to his work over a customary pathway - through the company’s yard was actually-engaged in the service of the company, so that the trainmen who were moving a freight train in the yard were his co-employees. In the opinion in this case many of the cases-relied ixpon in the Stuber Case are cited and relied upon as sustaining the position of the court, - and indeed there would seem to be no doubt that they are quite analogous. In brief,. *444the principle is that where, either by necessary implication or by the terms of liis contract of service, a railway employee is required to travel on the trains of the company to or from the place or places of his active duty, he is deemed to' be in the service of his employer while so traveling, if he be in the proper place upon the train.
So the initial question here is whether the plaintiff was riding in a proper place at the time he was hurt. If he knew, or ought under the circumstances to have known, that he had no right to ride in the engine cab, but voluntarily and without permission went there for his own purposes, doubtless he could not be considered an employee while so riding, but a trespasser, or at most a licensee. It is said that a passenger who chooses to ride on the engine instead of in the passenger car or caboose loses his character as a passenger and becomes a mere licensee, even when he does it by permission of the conductor. Files v. B. & A. B. Co. 149 Mass. 204, 21 N. E. 311. This court, however, has not so held. The case of Leasum v. G. B. & W. R. R. 138 Wis. 593, 120 N. W. 510, is somewhat analogous. In that case a stock owner, entitled by contract to ride on a freight train in charge of his stock, voluntarily rode in the car with his stock instead of in the caboose, and there was evidence tending to show that he did so with the knowledge and approval of the conductor and brakeman, and it was held that it was a jury question whether, under the circumstances, he was not justified in believing himself entitled to ride in the freight car.
Employees of the company frequently are expected and compelled to ride upon engines, freight cars, foot-boards, and ladders in order to successfully perform their duties. In the present case it was quite apparent that it was not expected that the plaintiff should always wait for a passenger car or caboose to draw up by the side of his pump house before he made his trip from station to station. Ilis prime *445duty was to operate the pumps at each station daily, and in order to get from one post of duty to the other he was not expected to pick and choose his train, hut take that which best served the purpose, whether it were passenger, regular freight, or extra freight; indeed, it appears that he sometimes rode in a light engine running alone.
The evidence shows, or tends to show, that the plaintiffs father, who held the same position immediately prior to the plaintiffs employment, was accustomed to ride on passenger cars, freight cabooses, or engines, as occasion served, to the knowledge of the plaintiff; that when the plaintiff went to work, at about eighteen years of age, he was given no instructions as to where he should ride; that he was. not informed of any rule prohibiting employees from riding in the engine and knew nothing of such a rule; that immediately after he commenced his work he began to ride on the engines of freight trains with the consent and approval of the various engineers and with the knowledge of the conductors; that he frequently helped to fire the engine, either by request of the engineer or of his own volition; that this practice kept up continuously during his whole term of service without objection by any of defendant’s officials; that it was sometimes necessary for the plaintiff, in order to ride on a freight train at all, to get on the engine, because when the caboose-passed his pumphouse the train would be going too fast for him to board it; and that most of his riding back and forth was done on the engines of freight trains.
Under these circumstances we think it was a question for the jury to determine whether, considering all the facts surrounding his contract of service and his employment thereunder, the plaintiff was justified in believing that he was entitled to ride on the engine if he chose to do so. If the jury should so find, and further find that he did so believe at the time in question, we see no reason to doubt that the plaintiff, while so riding on the evening in question, was *446legally in the employment of the defendant and in the line •of his duty, notwithstanding the fact that he at times voluntarily or by request did firing for the engineer.
Should the jury answer these questions in the plaintiff's favor the fact would thereby be established that the plaintiff was a servant “engaged in the line of his duty as such” at the time of his injury within the meaning of subd. 2, •sec. 1816, Stats. (1898), as amended by ch. 254, Laws of 1907, and the jury would then .be required to determine whether the plaintiff was guilty of contributory negligence in riding in the engine as he did, instead of in the caboose as he might have done on the evening in question, and, if •so, whether such negligence was slighter or greater than the negligence of the telegraph operator who failed to deliver' or transmit the train order.
It is not deemed necessary to discuss at length the detail errors alleged. The foregoing discussion of the case quite clearly indicates the course which should be pursued when the retrial takes place.
By the Court. — Judgment reversed, and action remanded for a new trial.